Digitally signed by
                                                                       Reporter of Decisions
                                                                       Reason: I attest to the
                       Illinois Official Reports                       accuracy and
                                                                       integrity of this
                                                                       document
                                Appellate Court                        Date: 2018.07.19
                                                                       08:20:08 -05'00'




                  People v. Robinson, 2018 IL App (1st) 153319



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           GLENN ROBINSON, Defendant-Appellant.



District & No.    First District, Second Division
                  Docket No. 1-15-3319



Filed             May 8, 2018



Decision Under    Appeal from the Circuit Court of Cook County, No. 12-CR-18676; the
Review            Hon. Joseph Michael Claps, Judge, presiding.



Judgment          Affirmed.


Counsel on        James E. Chadd, Patricia Mysza, and Jonathan Pilsner, of State
Appeal            Appellate Defender’s Office, of Chicago, for appellant.

                  Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg,
                  Annette Collins, Douglas P. Harvath, and Tasha-Marie Kelly,
                  Assistant State’s Attorneys, of counsel), for the People.



Panel             JUSTICE HYMAN delivered the judgment of the court, with opinion.
                  Justices Pucinski and Mason concurred in the judgment and opinion.
                                             OPINION

¶1       Two police officers saw a masked man committing an armed robbery and tried to stop him.
     The man opened fire on the officers, who responded in kind and chased him for several blocks.
     Along the way, the man fired shots at other police officers. At the end of the chase, discarded
     beside a house, the police found a handgun and a mask. Nearby, defendant Glenn Robinson lay
     with bullet wounds. A jury convicted Robinson of several counts of attempted first degree
     murder.
¶2       Robinson argues that a state ballistics expert laid an insufficient foundation for her expert
     opinion linking several cartridge casings found along the masked man’s route to the handgun
     found near Robinson. But any weakness in that testimony could have been brought out on
     cross-examination, and goes to the weight of the evidence, not its admissibility. Robinson also
     challenges his sentence as a habitual criminal, arguing that his earlier convictions for armed
     robbery consist of elements different than the current armed robbery statute. We reject this as
     overly formalistic and affirm the conviction and sentence.

¶3                                         BACKGROUND
¶4       Around 3 a.m. on September 4, 2012, two police officers, Cecil Phillips and Shantell
     Clinton, were driving in an unmarked squad car near the corner of State Street and 75th Street,
     when they saw two men standing in front of an electronics store. One man, wearing a mask and
     a dark hooded sweatshirt, pointed a gun at the other man. Phillips and Clinton stopped, got out,
     announced they were police officers, and directed the armed man to drop his weapon. Instead,
     the man turned and fired multiple times at Phillips and Clinton. The officers took cover behind
     the squad car and returned fire. The armed man ran north on State Street, and Phillips ran after
     him. Clinton used her police radio to report the shots, and drove north in pursuit.
¶5       Two other officers, Tiffany Ermon and Evona Earnest, sat in a marked squad car a block
     further north, at 74th Street and State Street, when they heard multiple gunshots. They then
     saw the armed man at the corner, firing his weapon southward on State Street. He turned and
     fired at the squad car. Ermon fired back from behind the car; Earnest fired back from the
     driver’s side window. The man ran east on 74th Street until Ermon lost sight of him as he
     passed an alley between State Street and Wabash Avenue. Ermon and Earnest followed him in
     their squad car; Ermon saw the man running south through the yards of houses on Wabash
     Avenue.
¶6       Phillips had followed the man north on State Street, then east on 74th Street, until he
     reached the alley between State Street and Wabash Avenue. He heard the man trying to jump
     the fences between the houses. At 7418 South Wabash Avenue, Phillips jumped a fence into a
     gangway between two houses. On the ground, he found a bloodied black hooded sweatshirt
     with holes in the front and right arm sleeve, an empty Glock semiautomatic weapon, gloves, a
     hat, and a mask.
¶7       At 7422 South Wabash Avenue, Ermon saw Phillips in the alley; she then climbed a fence
     into yards, crossed onto Wabash Avenue, and saw a man lying on the porch at 7422 South
     Wabash Avenue, surrounded by other officers who had converged there. The man (Robinson)
     had been shot five times in the right forearm, scrotum, and abdomen.



                                                 -2-
¶8          Police charged Robinson with 16 counts of attempted first degree murder. The State
       presented the testimony of all four officers (as well as a civilian who witnessed the initial shots
       fired at Phillips and Clinton). None of the officers could identify the shooter since he had been
       wearing a mask. There were no usable fingerprints on either the handgun or its magazine, and
       no useful DNA on the handgun.
¶9          But, Robinson could not be excluded from the DNA profiles obtained from the hat and the
       mask. At 7411 South State Street (between 74th and 75th Streets), police found car keys
       belonging to a Chevy Tahoe parked on 74th Street east of State Street. Robinson was the
       Tahoe’s registered owner; police recovered Robinson’s driver’s license in the center console.
¶ 10        The shootout left several dozen cartridge casings strewn along 75th, State, and 74th
       Streets. The State presented firearm examiner Jennifer Hanna from the Illinois State Police,
       who had examined the handgun found in the alley, along with the officers’ guns, and the
       recovered cartridge casings. Just before Hanna’s scheduled testimony, Robinson’s counsel
       objected, arguing that Hanna did not have sufficient foundation for the basis of her opinions.
       The trial court denied this objection, stating that counsel should have requested more discovery
       on Hanna’s methods or filed a motion in limine.
¶ 11        Hanna testified that, generally, she identifies firearms based on their “class characteristics”
       (common to a particular type or model of handgun) versus their “individual characteristics”
       (imperfections unique to a particular weapon). She test-fired each of the five handguns (four
       from the officers, and the one found in the gangway) and compared the results to each of the
       cartridge casings recovered. She opined, without detail, that 15 of the casings had been fired by
       the gun in the gangway, 15 casings had been fired from Phillips’s gun, 8 casings had been fired
       from Ermon’s gun, 8 casings had been fired from Earnest’s gun, and 2 casings had been fired
       from Clinton’s gun. Robinson’s counsel objected to each of these opinions.
¶ 12        On cross-examination, counsel asked Hanna if she used any written criteria in making
       these determinations, and Hanna responded that she based the comparisons on her procedures,
       training, and experience. When asked if her opinions turned on her subjective judgment,
       Hanna again stated that she based her expert opinion on training and experience. In closing
       argument, defense counsel argued that Hanna had not told the jury why she thought any
       cartridge casing belonged to any particular handgun.
¶ 13        After his conviction, Robinson argued in his posttrial motion that the trial court erred in
       allowing the State to present Hanna’s ballistics testimony without adequate foundation. The
       trial court denied the motion.
¶ 14        The State petitioned to have Robinson sentenced to natural life imprisonment as a habitual
       criminal, based on his 1992 and 1999 convictions for armed robbery. The trial court agreed and
       sentenced Robinson to natural life. Robinson moved to reconsider his sentence arguing that the
       State had not met its burden to prove him a habitual criminal. The trial court denied this
       motion.

¶ 15                                           ANALYSIS
¶ 16                               Admissibility of Ballistics Evidence
¶ 17       Robinson argues that Hanna gave insufficient foundation for her expert conclusions
       linking cartridge casings found at the scene to particular firearms. The parties disagree on the
       standard of review: Robinson contends that this is a question of law reviewed de novo, while


                                                    -3-
       the State argues that we should review an evidentiary issue for an abuse of discretion. Compare
       People v. Simmons, 2016 IL App (1st) 131300, ¶ 114 (abuse of discretion), with People v.
       Safford, 392 Ill. App. 3d 212, 221 (2009) (de novo). We agree with Simmons that the weight of
       precedent indicates that this is an evidentiary question, left to the trial court’s discretion.
       Simmons, 2016 IL App (1st) 131300, ¶¶ 109-113 (noting that Illinois Supreme Court uses
       abuse of discretion standard when reviewing whether expert testimony had sufficient
       foundation and criticizing Safford’s use of de novo standard).
¶ 18       Robinson does not challenge Hanna’s qualifications to testify as an expert witness in the
       field of ballistics identification or the general admissibility of the evidence. He focuses on
       whether Hanna sufficiently disclosed the reasons for her conclusions so as to establish the
       reliability of the underlying information. See id. ¶ 115. Robinson relies heavily on Safford,
       where a latent fingerprint examiner testified a defendant’s fingerprint matched one found near
       the scene of a shooting but did not testify as to how he arrived at that conclusion. 392 Ill. App.
3d at 220-21. The court held that insufficient foundation prevented defense counsel from
       conducting meaningful cross-examination. Id. at 224.
¶ 19       But Safford has been heavily criticized, and characterized as an “outlier.” People v.
       Negron, 2012 IL App (1st) 101194, ¶ 41; see also People v. Wilson, 2017 IL App (1st) 143183,
       ¶¶ 41-42; Simmons, 2016 IL App (1st) 131300, ¶¶ 120-128. Indeed, we can find no published
       case following Safford’s reasoning. It is the defendant’s right and burden to elicit the facts
       underlying an expert’s opinion in cross-examination. See Ill. R. Evid. 705 (eff. Jan. 1, 2011);
       Negron, 2012 IL App (1st) 101194, ¶ 42. As the trial court pointed out, defense counsel did not
       object to Hanna’s testimony until the morning of trial and had not complained about a lack of
       discovery concerning the underlying facts. Defense counsel questioned Hanna about her use of
       written criteria as well as subjective judgment in arriving at her conclusions. But defense
       counsel did not ask Hanna for details on any particular cartridge casing. Defense counsel’s
       inability (or unwillingness) to put Hanna through her paces does not make the foundation
       inadequate. Rather, the lack of detail in Hanna’s testimony went to its weight, not its
       admissibility. Simmons, 2016 IL App (1st) 131300, ¶ 125 (firearm expert who testified about
       class and individual characteristics of bullets, without specifying which individual
       characteristics matched particular bullets, laid sufficient foundation and inadequacies affected
       weight of opinion, not admissibility).
¶ 20       Nonetheless, any error would be harmless. See People v. Goins, 2013 IL App (1st) 113201,
       ¶ 72 (in assessing whether error is harmless, court should ask whether harm complained of
       contributed to defendant’s conviction). Hanna’s testimony merely established that the gun
       found in the gangway had fired a number of the cartridge casings found in the area, an
       incidental part of the State’s case against Robinson. The State could not link Robinson to the
       gun through fingerprints or DNA. The bullets found in Robinson’s body constituted the
       strongest evidence against him (revealing Robinson as the masked man who had engaged in a
       shootout with police), and that evidence had nothing to do with Hanna’s ballistics evidence.

¶ 21                                 Habitual Criminal Sentencing
¶ 22       Robinson argues that he should not have been sentenced as a “habitual criminal” because
       he did not have the necessary qualifying convictions. The judge sentenced Robinson under
       section 5-4.5-95(a)(1) of the Unified Code of Corrections (730 ILCS 5/5-4.5-95(a)(1) (West
       2012)) (commonly known as the Habitual Criminal Act), which states that a defendant is a

                                                   -4-
       “habitual criminal” if he or she has two prior convictions for “an offense that contains the same
       elements as an offense now *** classified in Illinois as a Class X felony.” Habitual criminals
       receive a term of natural life imprisonment. Id. § 5-4.5-95(a)(5).
¶ 23        In petitioning to have Robinson sentenced as a habitual criminal, the State used two
       convictions for armed robbery (from 1992 and 1996) as the qualifying convictions. Robinson
       argues that the elements of armed robbery in the 1990s and the elements for the current version
       of the offense differ and that the old convictions do not qualify.
¶ 24        In both 1992 and 1996, the definition of armed robbery involved committing a robbery
       while “he or she carries on or about his or her person, or is otherwise armed with a dangerous
       weapon.” 720 ILCS 5/18-2(a) (West 1996); 720 ILCS 5/18-2(a) (West 1992). At both times,
       armed robbery ranked as a Class X felony. 720 ILCS 5/18-2(b) (West 1996); 720 ILCS
       5/18-2(b) (West 1992).
¶ 25        By 2012, the armed robbery statute had been amended and made more detailed to comport
       with sentencing enhancements for using a firearm. The new version listed four possibilities
       that converted a robbery to an armed robbery: (i) being armed with “a dangerous weapon other
       than a firearm,” listed as a Class X felony; (ii) being armed “with a firearm,” a Class X felony
       with a 15-year sentence enhancement; (iii) “personally discharg[ing] a firearm” during the
       offense, a Class X felony with a 20-year sentence enhancement; or (iv) personally discharging
       a firearm during the offense causing death or great bodily harm, a Class X felony with a
       25-year sentencing enhancement, up to natural life. 720 ILCS 5/18-2 (West 2012).
¶ 26        Robinson argues that these new possibilities change the elements: that the State now needs
       to prove that a “dangerous weapon” is not a firearm or need not prove that a firearm is
       “dangerous.” But, Illinois courts have rejected this “formalistic” interpretation of the Habitual
       Criminal Act, holding instead that the elements need only be “equivalent,” not identical.
       People v. Fernandez, 2014 IL App (1st) 120508, ¶ 17. Robinson cites no case (and we have
       found none) holding that the amendments to the armed robbery statute now exclude old armed
       robbery convictions from habitual-criminal sentencing. For purposes of the Habitual Criminal
       Act, the amendment split the old element of “dangerous weapon” into two possible categories
       (firearm or not-firearm) but did not change the element itself.
¶ 27        In addition, Robinson’s argument seems contrary to legislative intent. Armed robbery in
       both the early and later versions was classified as a Class X felony. Robinson has provided us
       with no evidence, and we have found none, indicating that the legislature wanted to remove
       armed robbery from the list of possible qualifying convictions for a habitual criminal. Rather,
       the plain language of all the relevant statutes shows a consistent intent to treat armed robbery
       as a serious crime.
¶ 28        Since we have determined that the trial court did not commit error, we need not address
       Robinson’s claim under the plain error or ineffective-assistance standards.

¶ 29      Affirmed.




                                                   -5-